—Appeal from order, Supreme Court, New York County (Herbert Adlerberg, J.), entered on or about August 7, 1998, which denied petitioners’ application for bail, unanimously dismissed, without costs, as taken from a nonappealable order. Order, Supreme Court, New York County (Jeffrey Atlas, J.), entered on or about August 14, 1998, which denied petitioners’ application for writs of habeas corpus setting reasonable bail, and dismissed the petition, unanimously affirmed, without costs.
We agree with the habeas corpus court that the arraignment court’s denial of bail was an exercise of discretion that was rationally based upon a consideration of the factors set forth in CPL 510.30 (2) (a), “and thus beyond correction in habeas corpus” (People ex rel. Parker v Hasenauer, 62 NY2d 777, 779). Concur—Williams, J. P., Lerner, Rubin and Saxe, JJ.